DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 14 and 16 are pending.  Claims 3 and 6 – 13 were amended.  Claims 15 and 17 were cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an action selection unit that selects”, “a state acquisition unit that acquires”, “a reward acquisition unit that acquires”, “an update unit that updates”, and “an evaluation unit that evaluates” in claim 1; “a first reward calculation unit that calculates” in claim 3; “a second reward calculation unit that calculates” in claim 7; “a third reward calculation unit that calculates” in claim 7; “a fourth reward calculation unit that calculates” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds support for an “action selection unit” that includes “a function as a state acquisition unit”, “a function as a reward acquisition unit”, “a function as an update unit” in paragraphs [0091 – 0093].   Support for a first, second, and third “reward calculation unit” is found in paragraphs [0122, 0123, and 0151], for example as “the reward calculation unit 62 has a function as a first reward calculation unit”.  The “reward calculation unit 62” is described in [0075] as “In the processing unit 60, the reward calculation unit 62, the action selection unit 63, and the evaluation value table 64 constitute a function for performing reinforcement learning.”   The “processing unit 60” is described in [0064] as “The processing unit 60 includes a SOH estimation unit 61, a reward calculation unit 62, an action selection unit 63, and an evaluation value table 64. A calculation-based life prediction simulator may be used as the SOH estimation unit 61.”   The “processing unit 60” is further described in [0164] as “The processing unit 60 can be configured, for example, by combining hardware such as a CPU (for example, a multi-processor in which a plurality of processor cores are mounted), a GPU (Graphics Processing Units), a DSP (Digital Signal Processors), and an FPGA (Field Programmable Gate Arrays).”  
The specification is silent with respect to hardware that supports a “fourth reward calculation unit”.  Paragraphs [0040 – 0041] state that “The energy storage device evaluation device includes a fourth reward calculation unit”, but there is no further mention of the “fourth reward calculation unit” within the specification.  For the purpose of the instant examination, the Examiner interprets this as similar to the first, second and third reward calculation units.
Therefore, for the purpose of the instant examination, the Examiner interprets the “action selection unit”, “state acquisition unit”, “reward acquisition unit”, “update unit”, “evaluation unit”, and first through fourth “reward calculation unit” as software executed by a generically recited CPU. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 14, and 16 include the element/step “an action selection unit that selects an action including a change in a load state of an energy storage device based on action evaluation information”.  It is not clear if the action is selected due to the “action evaluation information”, if the action is selected due to “a change in a load state”, or if the selection of an action causes the load state to change.  It is also unclear what comprises “action evaluation information”, and how to define the metes and bounds of this element.  As best understood by the Examiner, the “load state” is a combination of the voltage measured at the energy storage device, the current flowing through the energy storage device, and the temperature of the energy storage device, as defined in [0089].  For the purpose of the instant examination, the Examiner interprets this as “selects an action and records information caused by the action, where the action causes the load state of an energy storage device to change”.
Claims 1 – 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 14, and 16 include the element/step “when the action selected by the action selection unit is executed”.  It is not clear what element in the claim is capable of “executing” an action, it is not clear how this action is “executed”, and it is not clear what effect the “execution” that has on the “load state of an energy storage device”.  For the purpose of the instant examination, the Examiner interprets this as “selects an action and records the voltage, current, and temperature as detected after the action is performed”.
Claims 1 – 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 14, and 16 include the element/step “acquires a reward when the action selected by the action selection unit is executed”.  It is not clear how to interpret the recited “reward”. It appears that the system is somehow paid for making an action, but there is no element recited that is generating payment or sending this payment to a banking facility.  It is unclear how changing the voltage, current, and temperature of the energy storage device” causes something to be “rewarded”.  For the purpose of the instant examination, the Examiner interprets this as determining how much extra profit could be achieved from a proposed configuration.
Claims 1 – 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 14, and 16 include the element/step “evaluates the state of the energy storage device by executing an action based on the action evaluation information updated by the update unit”.  It is unclear if the “action” as used here is the same as the “action” that was “selected” in the first limitation of the claim, or if this is a different action entirely.  For the purpose of the instant examination, the Examiner interprets this as the same action recited in “an action selection unit that selects an action”.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the element/step “the action includes switching from a load connected to the energy storage device to another load different from the load”.  It is unclear what is being “switched”, and the repeated use of “load” males the claim difficult to interpret.  For the purpose of the instant examination, the Examiner interprets this as “the action includes disconnecting the energy storage device from the load, and connecting the energy storage device to a second load”.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the element/step “a second reward calculation unit that calculates a reward based on the number of times of switching”.  It is unclear if this limitation refers to the time of day that the energy storage is changed from being connected to a first load to being connected to a second load, or how long the energy storage device is connected to a particular load, or the number of instances during the operational period when the connection is changed from the first load to the second load.  It is unclear if there are only two potential loads, or a plurality of loads.  For the purpose of the instant examination, the Examiner interprets this as “a reward based on the number of times that the instant load is replaced by another load”.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the element/step “a fourth reward calculation unit that calculates a reward based on whether or not a state of the energy storage device has reached an end of life”.  There is no element recited in the claim that is capable of determining that an energy storage device has reached the end of its service life, and no indication of a calculation of the state of heath of the energy storage device.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim includes the element/step “generation unit that generates a SOH estimation unit that estimates the SOH of the energy storage device” and the element/step “evaluates a state including the SOH of the energy storage device based on SOH estimation of the SOH estimation unit generated by the generation unit”.  It is unclear how a “SOH estimation unit”, which is interpreted as software running on a generically recited microprocessor, is “generated” by another piece of software.  It is unclear how to understand the state of health of a state of health estimation unit, as required by “SOH estimation of the SOH estimation unit”.
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
An energy storage device evaluation device, comprising: 
an action selection unit that selects an action including a change in a load state of an energy storage device based on action evaluation information; 
a state acquisition unit that acquires a state of the energy storage device when the action selected by the action selection unit is executed; 
a reward acquisition unit that acquires a reward when the action selected by the action selection unit is executed; 
an update unit that updates the action evaluation information based on the state acquired by the state acquisition unit and the reward acquired by the reward acquisition unit; and
an evaluation unit that evaluates the state of the energy storage device by executing an action based on the action evaluation information updated by the update unit. 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitation of “selects an action”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “select” encompasses a user determining a particular experiment to run on a particular battery system.  Alternatively, “select” in the context of this claim encompasses a mathematical procedure of choosing a particular experimental environment to test the operation of the battery.
The limitation of “acquires a reward”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “acquire” encompasses a user receiving a cash payment from a utility company based on their usage of the battery system.   Alternatively, “acquire” in the context of this claim encompasses a mathematical procedure of weighting the value of an experiment higher or lower than the value of another experiment.
The limitation of “updates the action evaluation information”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, the step of “update” encompasses a modification of data stored for the use of a set of mathematical calculations.
The limitation of “evaluates the state of the energy storage device”, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, the step of “evaluate” encompasses a user examining the performance results of a battery, and consulting charts or tables of performance data to estimate the future performance of the battery.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of an action selection unit, a state acquisition unit, a reward acquisition unit, an update unit, an evaluation unit, and an energy storage device.  As discussed above, the various “units” have been interpreted as software executed by a generically recited processor.  The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The energy storage device is not directly claimed, but appears to be somehow acted upon.  The performance of the energy storage device appears to be somehow measured in order to provide data for the analysis recited within the abstract idea.  This acquisition of “a state of the energy storage device” is recited at a high level of generality, and amounts to mere data collection required for the application of the identified abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the operations of the action selection unit, state acquisition unit, reward acquisition unit, update unit, and evaluation unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited energy storage device (such as a battery), when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claims 14 and 16 are similar to representative claim 1, and do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  The claims are not patent eligible.

Dependent claims 2 – 12 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12 – 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Claessens et al., US 2020/0119557 (hereinafter 'Claessens').

Regarding claim 1: Claessens teaches an energy storage device evaluation device ([0007]: discloses a demand response system that allows negotiation of control among “energy loads and sources”), comprising: 
an action selection unit that selects an action including a change in a load state of an energy storage device based on action evaluation information ([0076 – 0078, 0081; Figs 6, 7]): discloses a “service manager” that sends an updated set of requirements to a number of deice agents, which initiates a negotiation among “service manager 92, constraint manager 94, individual devices, and any number of cluster managers” that results in a new configuration of energy source and loads); 
a state acquisition unit that acquires a state of the energy storage device when the action selected by the action selection unit is executed ([0087, 0092; Fig 8]: discloses a step 406 that determines how much power would flow into or out of a cluster of devices, and provides this value to the optimization function); 
a reward acquisition unit that acquires a reward when the action selected by the action selection unit is executed ([0084, 0092; Fig 7]: discloses the negotiation between different loads and batteries determines an amount of revenue that can be generated by forming a given connection, with the intention of maximizing the monetary value of a particular combination); 
an update unit that updates the action evaluation information based on the state acquired by the state acquisition unit and the reward acquired by the reward acquisition unit (Fig 8]: discloses a step 412, that determines if a potential combination of a given pair of devices is better than other combinations already analyzed); and
an evaluation unit that evaluates the state of the energy storage device by executing an action based on the action evaluation information updated by the update unit ([0116]: discloses a procedure followed to build consensus, where each step involves each device updating its “bid” as the different possible configurations of connections are analyzed). 

Regarding claim 5: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above, wherein: 
the energy storage device is connected to one of a plurality of loads ([0044; Fig 1]: illustrates a physical layer comprising a distributed network of batteries 26, 38, and 42 connected to one or more of loads 22, 32, 44, 46, and 52); and
the action includes switching from a load connected to the energy storage device to another load different from the load ([0084, 0085]: discloses the service manager 92 changing the business context, which causes devices, including energy storage devices, to negotiate a new configuration that is different than the configuration that existed before the business context changed). 

Regarding claim 12: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above, further comprising 
a parameter acquisition unit that acquires a design parameter of the energy storage device, wherein the evaluation unit evaluates the state of the energy storage device according to the design parameter acquired by the parameter acquisition unit ([0078]: discloses the provision of system constraints including ramp rate, duration requirements, and maximum energy levels)

Regarding claim 13: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above, further comprising an output unit that outputs a command of an action including a change in the load state of the energy storage device based on an evaluation result of the state of the energy storage device by the evaluation unit ([044]: discloses each “energy asset” sending local commands to either change the power it is consuming and/or the power it is producing). 

Regarding claim 14: Claessens teaches a computer program causing a computer to execute the processing of:
selecting an action including a change in a load state of an energy storage device based on action evaluation information ([0076 – 0078, 0081; Figs 6, 7]): discloses a “service manager” that sends an updated set of requirements to a number of deice agents, which initiates a negotiation among “service manager 92, constraint manager 94, individual devices, and any number of cluster managers” that results in a new configuration of energy source and loads); 
acquiring a state of the energy storage device when the action selected by the action selection unit is executed ([0087, 0092; Fig 8]: discloses a step 406 that determines how much power would flow into or out of a cluster of devices, and provides this value to the optimization function);
acquiring a reward when the selected action is executed ([0084, 0092; Fig 7]: discloses the negotiation between different loads and batteries determines an amount of revenue that can be generated by forming a given connection, with the intention of maximizing the monetary value of a particular combination);
	updating the action evaluation information based on the acquired state and reward (Fig 8]: discloses a step 412, that determines if a potential combination of a given pair of devices is better than other combinations already analyzed); and
evaluating the state of the energy storage device by executing an action based on the action evaluation information ([0116]: discloses a procedure followed to build consensus, where each step involves each device updating its “bid” as the different possible configurations of connections are analyzed).

Regarding claim 16: Claessens teaches a learning method, comprising: 
selecting an action including a change in a load state of an energy storage device based on action evaluation information ([0076 – 0078, 0081; Figs 6, 7]): discloses a “service manager” that sends an updated set of requirements to a number of deice agents, which initiates a negotiation among “service manager 92, constraint manager 94, individual devices, and any number of cluster managers” that results in a new configuration of energy source and loads);
acquiring a state of the energy storage device when the selected action is executed ([0087, 0092; Fig 8]: discloses a step 406 that determines how much power would flow into or out of a cluster of devices, and provides this value to the optimization function);
acquiring a reward when the selected action is executed ([0084, 0092; Fig 7]: discloses the negotiation between different loads and batteries determines an amount of revenue that can be generated by forming a given connection, with the intention of maximizing the monetary value of a particular combination); and
updating the action evaluation information based on the acquired reward to learn an action corresponding to the state of the energy storage device (Fig 8]: discloses a step 412, that determines if a potential combination of a given pair of devices is better than other combinations already analyzed). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens in view of van der Merwe et al., US 2019/0377349 (hereinafter 'Merwe').

Regarding claim 2: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above, wherein 
a moving object mounted with the energy storage device is designed to move within one of a plurality of moving areas ([0045]: discloses that energy sources can include electric vehicle charging networks among other things, and that the loads can include an electrical vehicle. As best understood by the Examiner, an electrical vehicle should be able to operate within one of a plurality of moving areas in the vicinity of the household, for example to a workplace, school, or shopping area).

Claessens is silent with respect to wherein 
the action includes switching from a moving area in which the moving object moves to another moving area different from the moving area. 

Merwe teaches a system of autonomous delivery robots that contain removable batteries ([0007, 0071]) wherein 
the action includes switching from a moving area in which the moving object moves to another moving area different from the moving area ([0070, 0072]: discloses trucks 20001 moving utility vehicles 113 from one area delivery location 128 to another delivery location).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of Merwe to enable connecting between a battery to a load in a different geographic region than the previous connection, if that new configuration was determined to be the optimal configuration of sources and loads.

Regarding claim 3: Claessens in view of Merwe teaches the energy storage device evaluation device according to claim 2, as discussed above, further comprising 
a first reward calculation unit that calculates a reward based on a distance between moving areas due to the switching of the moving area, wherein the reward acquisition unit acquires the reward calculated by the first reward calculation unit (Claessens: [0068]: discloses the use of a proximity heuristic in the formation of battery and load configurations, where the “heuristic can be based upon the actual distance between devices”).

Regarding claim 4: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above.
Claessens is silent with respect to wherein 
the action includes switching between a mounted state in which the energy storage device is mounted on the moving object and a stored state in which the energy storage device is removed from the moving object.

Merwe teaches a system of autonomous delivery robots that contain removable batteries ([0007, 0071]) wherein 
the action includes switching between a mounted state in which the energy storage device is mounted on the moving object and a stored state in which the energy storage device is removed from the moving object ([0009, 0070]: discloses swapping out used batteries from utility robots at delivery truck 2001 in order to charge the battery). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of Merwe to take a battery out of service in order to charge it, if a supply of fully charged batteries was available to replace the battery that was taken out of service, potentially allowing for uninterrupted power delivery in a new configuration of sources and loads.

Regarding claim 6: Claessens in view of Merwe teaches the energy storage device evaluation device according to claim 2, as discussed above, further comprising 
a second reward calculation unit that calculates a reward based on the number of times of switching, wherein the reward acquisition unit acquires the reward calculated by the second reward calculation unit (Claessens: [0098] In other embodiments, device A may choose to end the iteration and determine a cluster in step 418 before all candidate devices have been optimized and these reasons include: device A runs out of time, device A finds a candidate device that satisfies a minimum threshold in step 412, or no better candidate has been found in the last pre-defined number of rounds.). 


Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens in view of McMorrow et al., US 2017/0324256 (hereinafter 'McMorrow').

Regarding claim 7: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above.
Claessens is silent with respect to further comprising 
a third reward calculation unit that calculates a reward based on a degree of decrease in SOH of the energy storage device, wherein the reward acquisition unit acquires the reward calculated by the third reward calculation unit. 

McMorrow teaches a system for controlling a collection of rechargeable batteries used in “chargeable battery systems that are used as auxiliary energy sources in electrical power systems ([0012])” that includes 
	calculating a degree of decrease in SOH of the energy storage device ([0036]: discloses managing the use of multiple batteries with different remaining state of health in order to balance the rate that the batteries lose state of health).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of McMorrow to determine whether a given arrangement of energy loads and sources would cause more degradation to the sources than an alternative arrangement.

Regarding claim 8: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above.
Claessens is silent with respect to further comprising 
a fourth reward calculation unit that calculates a reward based on whether or not a state of the energy storage device has reached an end of life, wherein the reward acquisition unit acquires the reward calculated by the fourth reward calculation unit. 

McMorrow teaches a system for controlling a collection of rechargeable batteries used in “chargeable battery systems that are used as auxiliary energy sources in electrical power systems ([0012])” that includes 
	 calculates a reward based on whether or not a state of the energy storage device has reached an end of life ([0036]: discloses managing the use of multiple batteries with the goal of making all of the batteries reach their end of life simultaneously).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of McMorrow to determine whether a given arrangement of energy loads and sources would cause more degradation to the sources than an alternative arrangement.

Regarding claim 9: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above, further comprising: 
a power information acquisition unit that acquires load power information of the energy storage device ([0057]: discloses a PID controller that determines if a battery has more or less charge than desired, which the Examiner interprets as requiring a detection of the state of charge of the energy storage device); and
an SOC transition estimation unit that estimates transition of an SOC of the energy storage device based on the load power information acquired by the power information acquisition unit and the action selected by the action selection unit ([0124, 0140]: discloses the analysis of control policies that depend on how much a battery may charge or discharge based on a proposed combination, such as an example of the charge required to power a hot water heater).

Claessens is silent with respect to further comprising 
an SOH estimation unit that estimates an SOH of the energy storage device based on the transition of an SOC estimated by the SOC transition estimation unit, wherein the evaluation unit evaluates a state including the SOH of the energy storage device based on the SOH estimated by the SOH estimation unit. 

McMorrow teaches a system for controlling a collection of rechargeable batteries used in “chargeable battery systems that are used as auxiliary energy sources in electrical power systems ([0012])” that includes 
an SOH estimation unit that estimates an SOH of the energy storage device based on the transition of an SOC estimated by the SOC transition estimation unit, wherein the evaluation unit evaluates a state including the SOH of the energy storage device based on the SOH estimated by the SOH estimation unit ([0024]: discloses determining the state of health for each set of batteries in the system in order to set the duty cycle of charge and discharge operations). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of McMorrow to determine how a proposed arrangement of energy loads and sources could be used in a manner that preserves the state of health of the energy storage devices to the greatest degree possible.

Regarding claim 10: Claessens teaches the energy storage device evaluation device according to claim 1, as discussed above, further comprising: 
a power information acquisition unit that acquires load power information of the energy storage device ([0057]: discloses a PID controller that determines if a battery has more or less charge than desired, which the Examiner interprets as requiring a detection of the state of charge of the energy storage device).

Claessens is silent with respect to further comprising 
an SOH acquisition unit that acquires an SOH of the energy storage device; and
a generation unit that generates an SOH estimation unit that estimates the SOH of the energy storage device based on the load power information acquired by the power information acquisition unit and the SOH acquired by the SOH acquisition unit, wherein the evaluation unit evaluates a state including the SOH of the energy storage device based on SOH estimation of the SOH estimation unit generated by the generation unit. 

McMorrow teaches a system for controlling a collection of rechargeable batteries used in “chargeable battery systems that are used as auxiliary energy sources in electrical power systems ([0012])” that includes 
an SOH acquisition unit that acquires an SOH of the energy storage device ([0036]: discloses managing the use of multiple batteries with different remaining state of health in order to balance the rate that the batteries lose state of health); and
a generation unit that generates an SOH estimation unit that estimates the SOH of the energy storage device based on the load power information acquired by the power information acquisition unit and the SOH acquired by the SOH acquisition unit, wherein the evaluation unit evaluates a state including the SOH of the energy storage device based on SOH estimation of the SOH estimation unit generated by the generation unit  ([0024]: discloses determining the state of health for each set of batteries in the system in order to set the duty cycle of charge and discharge operations).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of McMorrow to determine how a proposed arrangement of energy loads and energy sources could be used in a manner that preserves the state of health of the energy storage devices to the greatest degree possible.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Claessens in view of McMorrow in view of Yamamoto et al., US 2017/0031404 (hereinafter 'Yamamoto') 

Regarding claim 11: Claessens in view of McMorrow teaches the energy storage device evaluation device according to claim 9, as discussed above, further comprising 
a temperature information acquisition unit that acquires environmental temperature information of the energy storage device (Claessens: [0054]: discloses environmental sensors 142 and 144 that acquire the temperature of the environment).

Claessens in view of is silent with respect to wherein 
the SOH estimation unit estimates the SOH of the energy storage device based on the environmental temperature information. 

Yamamoto teaches 
the SOH estimation unit estimates the SOH of the energy storage device based on the environmental temperature information ([0074, 0075]: discloses the use of temperature to calculate the state of health of a battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Claessens in view of McMorrow in view of Yamamoto to determine how the ambient temperature, or possibly the expected operational temperature of the battery, may affect the state of health of the battery, as part of evaluating potential combinations of energy loads and energy sources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Keravala et al., US 2021/0114219, discloses a system of industrial robots that can swap batteries, under the control of an AI algorithm such as reinforcement learning ([0042, 0043, 0065; Fig 1]) 
Vickery et al., US 2019/0207267, discloses a battery exchange system that tracks the state of health of batteries ([0026])
Petroff, US 2014/0100777, teaches the use of reinforcement learning to control a fleet of vehicles ([Abstract]) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857